Citation Nr: 1439337	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-26 574A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to December 29, 2010, and in excess of 30 percent since that date.

2. Entitlement to service connection for pleural and pulmonary asbestosis.

3. Entitlement to service connection for bilateral hearing loss disability.

4. Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to August 1964, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey in November 2009 (denying service connection for asbestosis), October 2010 (granting service connection for PTSD and assigning a 10 percent disability rating), and February 2011 (denying service connection for bilateral hearing loss disability and tinnitus).  A subsequent rating decision in December 2012 granted an increased disability rating of 30 percent for PTSD effective December 2010.

The issues of entitlement to service connection for asbestosis, bilateral hearing loss disability, and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. From August 6, 2010 to December 28, 2010, the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decreases in work efficiency, depressed mood, anxiety, and difficulty concentrating.

2. Since December 29, 2010, the Veteran's PTSD symptoms have resulted in occupational and social impairment with reduced reliability and productivity due to chronic sleep impairment, frequent panic attacks, disturbances of motivation and mood and increased irritability.



CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 30 percent for PTSD prior to December 29, 2010, have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for a disability rating of 50 percent, and no higher, for PTSD as since December 29, 2010, have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In December 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in September 2010 and October 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, is assigned a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), merits a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is given a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, merits a 70 percent rating.

A Veteran may only qualify for a given initial or increased rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Facts and Analysis

The Veteran has been assigned staged ratings for his PTSD, with a 10 percent rating assigned between August 2010 and December 2010 and a 30 percent rating assigned thereafter.  He is appealing both rating periods and his representative has asserted that a rating of at least 50 percent is warranted.

The Veteran's PTSD symptoms have included intrusive distressing thoughts and images, intense distress when recalling the stressor incident, consistent failings of sadness, guilt, and irritability, and difficulty relating to others.  He has told practitioners that he feels somewhat distant even from his wife of over 40 years and that he has had problems with both emotional and physical intimacy in that relationship.  He has a history of interpersonal conflicts at work both prior to becoming sober in 1989 and since then.

The Veteran has stated in both his written submissions to VA and during his treatment that his symptoms of PTSD and the amount of distress those symptoms cause have worsened during the appeals period.  Specifically, he reported increased anger and frustration towards his family, increased depression, and a need for isolation with diminished motivation beginning in December 2010.  Since then he has also reported an increase in intrusive thoughts, excessive worry resulting in heart palpitations and shortness of breath, and being overwhelmed in crowds of people.  His sleep difficulties have also worsened during the appeals period.

The VA examination conducted in September 2010 noted difficulty with affection, involvement in social and volunteer work with Alcoholics Anonymous, and a normally positive outlook.  The Veteran exhibited a possible slight issue with concentration but no significant problems with PTSD.  

Vet Center treatment records from October 2010 note the Veteran's intense distress and flashbacks as well as a history of interpersonal conflict.  At that time, the Veteran denied having any sleep difficulties and had been sober from his PTSD-related alcoholism since 1989.

The VA examination in October 2012 noted that the Veteran had problems with inappropriate behavior and anger in his job prior to retirement in 2006.  He had an overall good relationship with his wife despite problems with emotional intimacy.  He reported periods of irritability, outbursts of anger, difficulty concentrating, difficulty sleeping, hypervigilance, and an exaggerated startle response.  The examiner indicated that the Veteran's PTSD symptoms were productive of occupational and social impairment with occasional decreased work efficiency, the equivalent of the 30 percent rating criteria.

After reviewing the evidence, the Board finds that an increased disability rating is warranted for both time periods on appeal.  Specifically, the initial rating for August 2010 through December 2010 should be 30 percent, based on the demonstrated consistent depression, anxiety, and difficulty concentrating.  A higher disability rating is not warranted for that time period because the Veteran denied any sleep impairment, panic attacks, or other significant symptoms of PTSD.

As of December 29, 2010, a 50 percent disability rating is warranted based on the evidence of increased depression and irritability, excessive worry resulting in panic attack symptoms, difficulty sleeping, and increased intrusive thoughts.  A still higher disability rating of 70 percent is not warranted because the Veteran has not demonstrated deficiencies in judgment or thinking, impairment in the ability to function appropriately and independently, problems with hygiene, or an inability to maintain work and social relationships.
 
Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology related to his PTSD including consistent feelings of guilt and sadness, difficulty relating to other people, and disturbed sleep.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to an initial disability rating of 30 percent for PTSD prior to December 29, 2010 is granted.

Entitlement to a disability rating of 50 percent for PTSD as of December 29, 2010 is granted.

REMAND

The Veteran was provided examinations for his claims for service connection for asbestosis, bilateral hearing loss disability, and tinnitus.  The examinations were; however, inadequate; in that they did not consider all of the relevant history.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that he has asbestosis and that such was incurred in military service, to include due to his exposure to asbestos on U.S. Navy ships.  

The examiner should review and comment on the significance, if any, of the respiratory condition the Veteran was treated for in service.

The examiner should also include a discussion of the Veteran's post-service asbestos exposure and smoking history and address the relevance of these factors in formulating an opinion.

The examiner should review and comment on the July 1996 diagnosis of pleural and pulmonary asbestosis and the February 2003 chest X-ray.

Any relevant or necessary diagnostic or imaging tests for asbestosis should be performed as part of the examination.

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

2. Afford the Veteran a VA examination to determine whether it is at least as likely as not that his current bilateral hearing loss disability or tinnitus was incurred in military service, to include as a result of the conceded "highly probable" noise exposure in service associated with the Veteran's military occupational specialty (MOS).

If the examiner finds that there was no hearing loss at service separation, the examiner should opine whether the current hearing loss is of delayed onset, but related to the in-service noise exposure.  

The examiner should consider and discuss the significance, if any, of the following facts: the Veteran was not provided hearing protection during noise exposure in service; the Veteran had occupational noise exposure after service; and the Veteran was provided hearing protection during the post-service occupational noise exposure.  The examiner should also address the significance, if any, of the records of hearing tests over many years of post-service employment.

The examiner should provide reasons for all opinions.  The claims file should be provided to the examiner for review.

3. If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case; then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


